On May 5, 2000, the Secretary of the Board of Commissioners on Grievances and Discipline filed an entry with this court pursuant to Gov.Bar R. V(5) to notify the court of the conviction of Frederick Edward Henning (Attorney Registration No. 0002535; last known business address in Toledo, Ohio), in the United States District Court, Northern District of Ohio, case No. 3:95CR758-2, in violation of Section 657, Title 18, U.S.Code, Misapplication of Bank Funds, and in violation of Section 1344, Title 18, U.S.Code, Bank Fraud. On May 3, 2002, respondent filed a copy of a judgment entry of the United States Court of Appeals for the Sixth Circuit, entered on April 18, 2002, reversing the judgment of conviction. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed.